Citation Nr: 0818840	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-42 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals, cold weather 
injury to fingers.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2006, the Board denied the veteran's claim now on 
appeal.

In January 2008, the veteran and the Secretary filed a Joint 
Motion to Vacate and Remand (Joint Motion) with the United 
States Court of Appeals for Veterans Claims ("CAVC" or 
Court). The motion was granted subsequently that month.
 
Through a January 2008 Order, the Court granted the motion 
and vacated and remanded the Board's December 2006 decision 
for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he was exposed to cold weather during 
service in Korea, which resulted in his sustaining injuries 
to his fingers. Because there is insufficient evidence to 
evaluate the veteran's contentions, the Board will remand the 
claim. 

The veteran's Report of Separation from the Armed Forces 
reflects that the veteran had active service in the Asian 
Pacific Theatre (APTO), but does not confirm whether he 
served in Korea. It instead indicates that the veteran served 
with the "340th Quartermaster Laundry Detachment in Hawaii." 
While the veteran has reported that he served with his 
brother for the entirety of his period of active service in 
the same unit, his brother's "Separation Qualification 
Record" indicates that he "performed these duties in the 
Continental United States," although his brother's report of 
separation indicates that he (the brother) had one year, and 
16 days of overseas service.   

The bulk of the veteran's personnel records are not 
associated with the claims file, and the National Personnel 
Records Center has reported that they are presumed to have 
been destroyed by a fire at that facility in 1973. 

The law provides that where the service medical records are 
presumed destroyed, VA has a heightened obligation to explain 
its findings and conclusions, and to consider the benefit-of-
the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); see Dixon v. Derwinski, 3 Vet. App. 261, 263- 264 
(1992). In such circumstances, the duty to assist is  
heightened. Dixon v. Derwinski, 3 Vet. App.  261, 263-264 
(1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) 
(Remanding claim to the Board to address VA's duty to 
"exercise greater diligence in assisting the appellant with 
the development of evidence in support of his claim where 
medical records were lost while in VA custody." 

However, the presumed loss or destruction of Government 
records does not create an "adverse presumption" against 
the Government. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 215, 218 
(2005); affirmed 455 F.3d 1346 (2006).	

Both the veteran's and his brother's service records indicate 
possible service overseas, and the veteran has reported this 
service was in Korea. Because the veteran is only shown to 
have served with the 340th Quartermaster Laundry Detachment 
in Hawaii, but service in Korea cannot be ruled out based on 
official Government records presently on file, the Board 
finds that additional research must be conducted. 






Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the 
appropriate U.S. Government Records 
Depository to obtain any records of the 
U.S. Army's 340th Quartermaster Laundry 
Detachment between April 1944 and April 
1946, which would show the location of 
the unit, and associate them with the 
claims file. Because the requested 
records are held by a department or 
agency of the Federal government, efforts 
to obtain such records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile. The non-existence 
or unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



